Exhibit 10.4

 

Execution Version

 

STOCKHOLDER VOTING AGREEMENT

 

This Stockholder Voting Agreement (this “Agreement”) is made and entered into as
of January 2, 2019, by and among Safety, Income & Growth Inc., a Maryland
corporation (the “Company”), and the undersigned stockholder (the “Stockholder”)
of the Company.

 

RECITALS

 

A.                                    The board of directors of the Company has
approved (i) the acquisition by iStar Inc. (“iStar”) of $250 million of limited
partnership interests designated as “Investor Units” (the “Purchased Units”) in
Safety Income and Growth Operating Partnership LP (the “OP”), (ii) the exchange
of the Investor Units for shares of common stock of the Company (“Company
Shares”) on a one Company Share-for-one Investor Unit basis (subject to
antidilution adjustments) (the “Share Exchange”); (iii) the grant of certain
preemptive rights to iStar, and (iv) various related transactions, all as more
fully described in Annex A hereto, and intends to submit the Share Exchange and
grant of preemptive rights (the “Transactions”) to its common stockholders for
their consideration and approval.

 

B.                                    Stockholder is the beneficial owner (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934) of such number
of Company Shares as is indicated on the signature page of this Agreement
(together with any shares acquired by Stockholder after the date hereof and
prior to the termination of this Agreement, the “Stockholder’s Shares”).

 

C.                                    Stockholder is entering into this
Agreement to evidence its support of the Transactions and its commitment to vote
the Stockholder’s Shares in favor of the Transactions in accordance with the
terms of this Agreement.

 

NOW, THEREFORE, intending to be legally bound, the parties hereby agree as
follows

 

1.                                      Agreement to Vote Stockholder’s Shares.

 

(a)                                 Prior to the Expiration Date (as defined in
Section 5 hereof), every meeting of the Company’s stockholders at which the
Transactions are presented for consideration and approval by the stockholders,
and at every adjournment or postponement thereof, Stockholder (in Stockholder’s
capacity as such) shall appear at the meeting or otherwise cause the
Stockholder’s Shares to be present thereat for purposes of establishing a quorum
and, to the extent not voted by the persons appointed as proxies pursuant to
this Agreement, vote in favor of the adoption of the Transactions.

 

(b)                                 If Stockholder is the beneficial owner, but
not the record holder, of the Stockholder’s Shares, Stockholder agrees to take
all actions necessary to cause the record holder and any nominees to vote all of
the Stockholder’s Shares in accordance with Section 1(a).

 

(c)                                  At all times during the period commencing
with the execution and delivery of this Agreement and expiring on the Expiration
Date, Stockholder shall not, Transfer or suffer a Transfer of any of the
Stockholder’s Shares.  “Transfer” means, with respect to any security, the

 

--------------------------------------------------------------------------------



 

direct or indirect assignment, sale, transfer, tender, exchange, pledge,
hypothecation, or the grant, creation, or suffrage of a lien, security interest,
or encumbrance in or upon, or the gift, grant, or placement in trust, or the
constructive sale (through hedging or derivative transactions that have the
effect of transferring the voting power associated with the Stockholder’s
Shares) or other disposition of such security (including transfers by operation
of law) of any right, title, or interest therein (including any right or power
to vote to which the holder thereof may be entitled or the record or beneficial
ownership thereof, and each agreement, arrangement, or understanding to effect
any of the foregoing.

 

(d)                                 Except as otherwise permitted by this
Agreement or by order of a court of competent jurisdiction, during the term of
this Agreement, Stockholder will not commit any act that could restrict or
affect Stockholder’s legal power, authority, and right to vote all of the
Stockholder’s Shares then owned of record or beneficially by Stockholder or
otherwise prevent or disable Stockholder from performing any of its obligations
under this Agreement.  Without limiting the generality of the foregoing, during
the term of this Agreement, except for this Agreement and as otherwise permitted
by this Agreement, Stockholder shall not enter into any voting agreement with
any person or entity with respect to any of the Stockholder’s Shares, grant any
person or entity any proxy (revocable or irrevocable) or power of attorney with
respect to any of the Stockholder’s Shares, deposit any of the Stockholder’s
Shares in a voting trust, or otherwise enter into any agreement or arrangement
with any person or entity limiting or affecting Stockholder’s legal power,
authority, or right to vote the Stockholder’s Shares in favor of the approval of
the Transactions.

 

2.                                      Grant of Irrevocable Proxy.

 

(a)                                 Stockholder hereby irrevocably appoints the
Company and each of its executive officers or other designees (the
“Proxyholders”), as Stockholder’s proxy and attorney-in-fact (with full power of
substitution and resubstitution), and grants to the Proxyholders full authority,
for and in the name, place, and stead of Stockholder, solely for the purpose of
voting the Stockholder’s Shares, and/or instructing nominees or record holders
to vote the Stockholder’s Shares, in accordance with Section 1(a) hereof and, in
the discretion of the Proxyholders, with respect to any proposed adjournments or
postponements of any meeting of Stockholders at which the Transactions are to be
considered.

 

(b)                                 Stockholder hereby revokes any proxies
heretofore given by Stockholder in respect of the Shares.

 

(c)                                  Stockholder hereby affirms that the
irrevocable proxy set forth in this Section 2 is given to secure the performance
of the duties of Stockholder under this Agreement.  Stockholder hereby further
affirms that, subject to Section 5, the irrevocable proxy is coupled with an
interest, is intended to be irrevocable, and may under no circumstances be
revoked.  The irrevocable proxy granted by Stockholder herein is a durable power
of attorney and shall survive the dissolution, bankruptcy, or incapacity of
Stockholder.

 

(d)                                 The Proxyholders may not exercise this
irrevocable proxy on any matter except as provided above.  Stockholder may vote
the Stockholder’s Shares on all other matters.

 

2

--------------------------------------------------------------------------------



 

(e)                                  The Company may terminate this proxy at any
time by written notice to Stockholder.

 

3.                                      Action in Stockholder Capacity Only. 
Stockholder is entering into this Agreement solely in Stockholder’s capacity as
a record holder and beneficial owner, as applicable, of Shares.

 

4.                                      Representations and Warranties of
Stockholder.  Stockholder hereby represents and warrants to Parent as follows:

 

(a)                                 Stockholder is the beneficial or record
owner of the shares of capital stock of the Company indicated on the signature
page of this Agreement free and clear of any and all pledges, liens, security
interests, mortgage, claims, charges, restrictions, options, title defects, or
encumbrances.

 

(b)                                 As of the date hereof and for so long as
this Agreement remains in effect (including as of the date of the Company
stockholders’ meeting at which the Transactions are considered, which, for
purposes of this Agreement, includes any adjournment or postponement thereof),
except as otherwise provided in this Agreement, Stockholder has full power and
authority to (i) make, enter into, and carry out the terms of this Agreement and
to grant the irrevocable proxy as set forth in Section 2; and (ii) vote all of
the Stockholder’s Shares in the manner set forth in this Agreement without the
consent or approval of, or any other action on the part of, any other person or
entity.

 

(c)                                  This Agreement has been duly and validly
executed and delivered by Stockholder and constitutes a valid and binding
agreement of Stockholder enforceable against Stockholder in accordance with its
terms.  The execution and delivery of this Agreement and the performance by
Stockholder of the agreements and obligations hereunder will not result in any
breach or violation of or be in conflict with or constitute a default under any
term of any material contract to or by which Stockholder is a party or bound, or
any order or legal requirement to which Stockholder (or any of Stockholder’s
assets) is subject or bound, except for any such breach, violation, conflict, or
default which, individually or in the aggregate, would not impair or adversely
affect Stockholder’s ability to perform Stockholder’s obligations under this
Agreement or render inaccurate any of the representations made herein.

 

5.                                      Termination.  This Agreement shall
terminate and be of no further force or effect whatsoever as of such time (the
“Expiration Date”) as (a) the Transactions are approved by the Company’s
stockholders at the meeting of stockholders at which the Transactions are
presented for consideration, or (b) the Transactions are terminated, and in any
event this Agreement shall terminate on June 30, 2019 if the Transactions have
not been submitted to the Company’s stockholders for approval by such date;
provided, however, that (i) Section 6 shall survive the termination of this
Agreement, and (ii) the termination of this Agreement shall not relieve
Stockholder from any liability for any inaccuracy in or breach of any
representation, warranty, or covenant contained in this Agreement.

 

6.                                      Miscellaneous Provisions.

 

(a)                                 Amendments.  No amendment of this Agreement
shall be effective against any party unless it shall be in writing and signed by
the Company and Stockholder.

 

3

--------------------------------------------------------------------------------



 

(b)                                 Waivers.  No action taken pursuant to this
Agreement, including any investigation by or on behalf of any party, or any
failure or delay on the part of any party in the exercise of any right
hereunder, shall be deemed to constitute a waiver by the party taking such
action of compliance with any representations, warranties, or covenants
contained in this Agreement.  The waiver by any party of a breach of any
provision hereunder shall not operate or be construed as a waiver of any prior
or subsequent breach of the same or any other provision hereunder. Any waiver by
a party of any provision of this Agreement shall be valid only if set forth in a
written instrument signed on behalf of such party.

 

(c)                                  Entire Agreement.  This Agreement
constitutes the entire agreement between the parties to this Agreement and
supersedes all other prior agreements, arrangements, and understandings, both
written and oral, between the parties with respect to the subject matter hereof.

 

(d)                                 Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Maryland, regardless of any laws or legal principles that might otherwise govern
under applicable principles of conflicts of law thereof.

 

(e)                                  WAIVER OF JURY TRIAL.  EACH OF THE PARTIES
IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BETWEEN THE PARTIES ARISING OUT OF OR RELATING TO THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

(f)                                   Assignment and Successors.  This Agreement
and all of the provisions hereof shall be binding upon and inure to the benefit
of the parties and their respective successors and permitted assigns, provided
that except as otherwise specifically provided herein, neither this Agreement
nor any of the rights, interests, or obligations of the parties may be assigned
or delegated by any of the parties without prior written consent of the other
parties.  Any assignment in violation of the foregoing shall be void and of no
effect.

 

(g)                                  No Third-Party Rights.  Nothing in this
Agreement, express or implied, is intended to or shall confer upon any Person
(other than the parties) any right, benefit, or remedy of any nature whatsoever
under or by reason of this Agreement.

 

(h)                                 Severability.  If any provision of this
Agreement is held invalid or unenforceable by any court of competent
jurisdiction, the other provisions of this Agreement will remain in full force
and effect. Any provision of this Agreement held invalid or unenforceable only
in part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.

 

(i)                                     Specific Performance; Injunctive
Relief.  The parties acknowledge that the Company shall be irreparably harmed
by, and that there shall be no adequate remedy at law for, a violation of any of
the covenants or agreements of Stockholder set forth in this Agreement. 
Therefore, Stockholder hereby agrees that, in addition to any other remedies
that may be available to the Company upon any such violation, the Company shall
have the right to enforce such covenants and agreements by specific performance,
injunctive relief, or by any other means available to such party at law or in
equity without posting any bond or other undertaking.  Stockholder agrees that
Stockholder will not oppose the granting of any injunction, specific
performance, or other equitable relief on the basis that Parent has an adequate
remedy of law or an

 

4

--------------------------------------------------------------------------------



 

injunction, award of specific performance, or other equitable relief is not an
appropriate remedy for any reason at law in equity.

 

(j)                                    Notices.  All notices, consents,
requests, claims, and demands under this Agreement shall be in writing and shall
be deemed given if (i) delivered to the appropriate address of the Company’s and
Stockholder’s headquarters by hand or overnight courier (providing proof of
delivery), or (ii) sent by facsimile or e-mail to each of the Company’s and the
Stockholder’s lead independent director with confirmation of transmission by the
transmitting equipment confirmed with a copy delivered as provided in clause
(i).

 

(k)                                 Counterparts.  This Agreement may be
executed in several counterparts, each of which shall be deemed an original and
all of which shall constitute one and the same instrument, and shall become
effective when counterparts have been signed by each of the parties and
delivered to the other parties.

 

(l)                                     Headings.  The headings contained in
this Agreement are for the convenience of reference only, shall not be deemed to
be a part of this Agreement, and shall not be referred to in connection with the
construction or interpretation of this Agreement.

 

5

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first above written.

 

THE COMPANY

STOCKHOLDER

 

 

SAFETY, INCOME & GROWTH INC.

SFTY VENTURE LLC

 

 

 

 

 

 

 

By:

/s/ Jay Sugarman

 

By:

/s/ Jesse Hom

Name:

Jay Sugarman

 

Name:

Jesse Hom

Title:

Chairman and Chief Executive Officer

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

Shares Beneficially Owned by Stockholder:

2,125,000  shares of Company Common Stock

 

Stockholder Voting Agreement

 

--------------------------------------------------------------------------------



 

Annex A

 

Description of Transactions

 

[Attach Term sheet as annex]

 

Annex A-1

--------------------------------------------------------------------------------